Title: Theodorick Bland, for Virginia Delegates in Congress[?], to Thomas Jefferson, 22 November 1780
From: Bland, Theodorick
To: Virginia Delegates in Congress

 

Sr.
Philadelphia Novr 22d 1780

Mr. Walker, who sets off to Virginia tomorrow, affords us this opportunity of Enclosing your Excellency a Copy of a letter Presented to us the 16th Inst. together with a Copy of our Answer, concerning the affair of the Indiana Compy
It may not be improper to Inform Yr. Excellency and, (through yr. Excy.) the Legislature who we suppose may be now Siting—that every art has been and tis probable may be used, by that Company to extend their influence and Support their pretensions—and we are Sorry to say that we have Suspicions founded upon more than mere Conjecture, that the land Jobb[er]s, of this Compy., the Vandalia, and the Illinois Companies, have too great an influence in procrastinating that desireable and necessary event of compleating the Confederation, which we hope the Wisdom, firmness, candor and Moderation of our Legislature now in Session will remove every obstacle to
We Could wish also and we think it a duty we owe to our Constituents to call their attention to a revision of our former instructions relative to the Navigation of the Missisipi—that, Should any overtures from Spain be offerd which are advantageous to the United States, and which might contribute not only to releive our present necessities, but promise us peace and a firm establishment of our Independance, it might not be considerd as an object that would counterbalance the distant prospect of a free Navigation of that River, with Stipulated ports—which may perhaps under another form or at some more convenient opportunity be obtaind from that Nation, in behalf of our Citizens Settled on its Banks and Water. Having shewn the above to my Colleague Mr. Madison—he has thought it unnecessary to Join in that Part of it relating to our Instructions on the subject of the Navigation of the Missisipi. I am Sorry to Say that notwithstanding the high Idea I entertain of that Gentlemans good Sense, Judgment and Candor, I feel myself, irresistably impelld by a Sense of my duty, to State a Matt[er] & to communicate it through the Proper Channel which may eventually effect so greatly the Prosperity and even existence of the United States at large—and feeling myself willing to receive the Censure of my Constituents if I have done wrong, or their applause if I have done Right in Suggesting to them so important a matter I am under the necessity (as to that matter) of standing alone in my opinion; which I wd. not wish, should in the Minutest degree, be interpreted, as obtruding or dictating a measure however necessary I as an individual Representative of the State may conceive a relaxation of our instructions on that head to be, nor do I conceive that any Member either of the Executive or Legislature of our State, who is acquainted with my wish to promote the Public good, and to conform to the Strict tenor of their instructions, can attribute my suggestion to any wish to swerve from them in my Vote in Congress, having pledged myself both in Principle and in promise Steadily to adhere to them on all occasions. I have the Honor to be
Yr. Excellys Most obedt. & very H: Svt.
Theok: Bland
